                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                   Judge Marcia S. Krieger

Civil Action No. 18-cv-01112-MSK-SKC

JAMES RALPH DAWSON,

           Plaintiff,

v.

COLEMAN, BVCC Associate Warden;
DAVID LISAC, Major; and,
TRESCH, CO,

      Defendants.
______________________________________________________________________________

     OPINION AND ORDER DENYING MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

           THIS MATTER comes before the Court pursuant to the Defendants’ Motion for

Summary Judgment (# 49), Mr. Dawson’s response (# 54), the Defendants’ reply (# 55), and Mr.

Dawson’s surreply (# 56). Also pending is a motion for leave to restrict public access to several

documents filed by the Defendants (# 53) and Mr. Dawson’s Motion for Leave to File a Surreply

(# 57).1

                                                FACTS

           The Court summarizes the pertinent allegations here (with disputed facts taken in the

light most favorable to Mr. Dawson), elaborating in detail as appropriate in the analysis.




1
       Mr. Dawson’s tendered surreply (# 56) does not meaningfully expand upon the
arguments herein or materially alter the Court’s analysis. Thus, his motion for leave to file it is
denied as moot.
                                                   1
       At all times pertinent to this matter, Mr. Dawson was an inmate in the custody of the

Colorado Department of Corrections (“CDOC”), assigned to the Buena Vista Correctional

Complex (“BVCC”). (# 1 at 7).

                          Events Giving Rise to Mr. Dawson’s Claims

       On or about January 30, 2018, Mr. Dawson was transferred from the Fremont County

Correctional Facility to the BVCC. Upon his arrival to BVCC, Mr. Dawson received an

orientation by BVCC Associate Warden Bryan Coleman and BVCC Custody and Control

Manager David Lisac. (# 54 at 11, # 49 at 3).

       At this orientation, Mr. Dawson advised both Mr. Coleman and Mr. Lisac that while he

was previously incarcerated at the Limon Correctional Facility, he was involved in an incident

with another inmate, Arthur Moore, who is currently housed at BVCC. Mr. Dawson told Mr.

Coleman and Mr. Lisac that he had been instructed to give Mr. Moore a knife to resolve a racial

dispute. However, rather than using the knife in an attack on another inmate, Mr. Moore

deliberately got caught by prison staff possessing the knife and blamed the entire incident on Mr.

Dawson. (# 1 at 7, # 54 at 11). Mr. Dawson advised Mr. Coleman and Mr. Lisac that if he was

housed at the same facility with Mr. Moore, his life would be in jeopardy. (# 1 at 7, # 54 at 11-

12). In response, both Mr. Coleman and Mr. Lisac assured Mr. Dawson that “they would make

sure that [he] was interviewed by a BVCC intel-officer and removed from the BVCC general

population.” (# 1 at 7, # 54 at 12).

       Mr. Dawson was then escorted to the BVCC East Unit, a general housing unit, where he

noticed Mr. Moore was standing there “waiting on him.” (# 1 at 8, # 54 at 12). Mr. Dawson

informed Corrections Officer Tresch, who was working at the East Unit Operations Office, that

his life would be in jeopardy if he was housed with Mr. Moore. Mr. Dawson explained to


                                                2
Officer Tresch his history with Mr. Moore, including the incident with the knife at the Limon

Correctional Facility. Mr. Dawson then asked Officer Tresch if he could speak with the BVCC

intelligence officer, to which Officer Tresch responded that the intelligence officer was “busy.”

(# 1 at 8, # 54 at 12). Then, Officer Tresch attempted to physically place Mr. Dawson in a cell

with Mr. Moore. Mr. Dawson resisted and was arrested and taken to the BVCC segregation unit.

(# 1 at 8, # 54 at 12).

        On February 9, 2018, Mr. Dawson was moved from the segregation unit and placed in the

BVCC’s Lower North Housing Unit. On March 2, 2018, a Hispanic inmate visited Mr.

Dawson’s cell and asked him about his issues with Mr. Moore. (# 54 at 12). Mr. Dawson

invited the inmate to sit down on his bed, and as he was attempting to explain the situation, the

inmate struck Mr. Dawson causing his head to hit a steel toilet, rendering Mr. Dawson

unconscious. (# 54 at 12). Mr. Dawson sustained a large knot on the left side of his head along

with a swollen jaw and cheekbone and as a result, experienced headaches and nausea. (# 54 at

12).

        Then, on March 25, 2018, Mr. Dawson was physically attacked by another inmate who

entered his cell and stated, “Arthur Moore.” (# 54 at 13). Mr. Dawson contends that as he was

struck, his head hit the steel sink, knocking him unconscious again. (# 54 at 13). He suffered

another injury to his face and head and experienced headaches, nausea, dizziness, and

disorientation. Mr. Dawson requested medical attention, and on April 4, 2018, he was treated for

his complaints related to a concussion. (# 54 at 13).

        Mr. Dawson contends that throughout the remainder of 2018, he received death threats

from unknown inmates at BVCC. (# 54 at 13).




                                                 3
                           Exhaustion of Administrative Grievances

       On February 14, 2018, Mr. Dawson filed a Step 1 grievance, generally alleging that when

he arrived at BVCC, he understood that he would be interviewed by an intelligence officer about

his prior issues with another BVCC inmate, Arthur Moore. However, Mr. Dawson was told by a

corrections officer that he could not speak to the intelligence officer because he was “busy.” He

further alleges that he is receiving death threats from unknown people “all over BVCC” and

requested to be moved out of the facility. On March 13, 2018, Mr. Dawson’s Step 1 grievance

was denied as unfounded. (# 49-5).

       On March 12, 2018, Mr. Dawson filed a Step 2 grievance, reiterating similar allegations

that were made in the Step 1 grievance. Mr. Dawson again requested that he be moved out of the

BVCC. On March 20, 2018, the Step 2 grievance was denied, stating that Mr. Dawson’s claims

were investigated but his “custody issues could not be verified.” (# 49-6).

       On April 4, 2018, Mr. Dawson filed a Step 3 grievance, which set forth the same

allegations — that BVCC officials failed to follow security protocol after Mr. Dawson informed

them of his issues with inmate Arthur Moore. Also, Mr. Wilson reiterated his request that he be

moved out of BVCC. (# 49-7). The Step 3 grievance was denied in a letter by Anthony

DeCesaro, a grievance officer. Specifically, the letter provided that Mr. Dawson did not exhaust

his administrative remedies because Mr. DeCesaro could not determine “what relief” Mr.

Dawson was requesting. The letter further explained that “[w]hen drafting a grievance you must

include what remedy you are seeking. I cannot make a determination of the facts if no solution

or restitution is plead. There is no way I can determine what it is that would satisfy your

grievance.” (# 49-7).




                                                 4
                                           This Action

       Mr. Dawson filed his Complaint (# 1) pro se and has continued to represent himself in

this action. 2 As narrowed by Senior Judge Babcock (# 8), Mr. Dawson’s sole claim is brought

under 42 U.S.C. § 1983, alleging that the Defendants were deliberately indifferent to the risk that

Mr. Dawson would be physically attacked by fellow inmates, in violation of the Eighth

Amendment to the U.S. Constitution.3

       The Defendants seek summary judgment on the claim on two grounds. First, they argue

that Mr. Dawson has not exhausted his administrative remedies in accordance with the CDOC’s

grievance process. Second, they argue that each is entitled to qualified immunity because Mr.

Dawson cannot establish a violation of his clearly established constitutional rights. In particular,

they state that Mr. Dawson cannot make a showing to establish his prima facie claim. In

response, Mr. Dawson contends there are disputed issues of material fact precluding entry of

summary judgment. The Court addresses each argument in turn.

                                           ANALYSIS

       A. Applicable Legal Standards

       Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment only if

no trial is necessary. See White v. York Intern. Corp., 45 F.3d 357, 360 (10th Cir. 1995).




2
       Because of Mr. Dawson’s pro se status, the Court construes his filings liberally. Haines
v. Kerner, 404 U.S. 519, 520-21 (1972).
3
        Mr. Dawson also purported to assert a claim sounding in a deprivation of Substantive
Due Process under the 14th Amendment. The Defendants argue that such a claim essentially
merges with Mr. Dawson’s existing and more specific Eighth Amendment claim. See Berry v.
City of Muskogee, 900 F.2d 1489, 1493-94 (10th Cir. 1990). Mr. Dawson does not specifically
respond to this portion of the Defendants’ motion. The Court finds merit in the Defendants’
argument and deems Mr. Dawson’s Fourteenth Amendment claim merged into his Eighth
Amendment claim.
                                                 5
Summary adjudication is authorized when there is no genuine dispute as to any material fact and

a party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Substantive law governs

what facts are material and what issues must be determined. It also specifies the elements that

must be proved for a given claim or defense, sets the standard of proof and identifies the party

with the burden of proof. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Kaiser-Francis Oil Co. v. Producer=s Gas Co., 870 F.2d 563, 565 (10th Cir. 1989). A factual

dispute is Agenuine@ and summary judgment is precluded if the evidence presented in support of

and opposition to the motion is so contradictory that, if presented at trial, a judgment could enter

for either party. See Anderson, 477 U.S. at 248. When considering a summary judgment

motion, a court views all evidence in the light most favorable to the non-moving party, thereby

favoring the right to a trial. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir.

2002).

         If the movant has the burden of proof on a claim or defense, the movant must establish

every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.

56(c)(1)(A). Once the moving party has met its burden, to avoid summary judgment the

responding party must present sufficient, competent, contradictory evidence to establish a

genuine factual dispute. See Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th

Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material

fact, no trial is required. The court then applies the law to the undisputed facts and enters

judgment.

         If the moving party does not have the burden of proof at trial, it must point to an absence

of sufficient evidence to establish the claim or defense that the non-movant is obligated to prove.


                                                   6
If the respondent comes forward with sufficient competent evidence to establish a prima facie

claim or defense, a trial is required. If the respondent fails to produce sufficient competent

evidence to establish its claim or defense, then the movant is entitled to judgment as a matter of

law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

          B. Exhaustion of Remedies

          The Prison Litigation Reform Act (“PLRA”) requires prisoners to exhaust administrative

remedies for claims brought under federal law, and such exhaustion is mandatory prior to

bringing suit. 42 U.S.C. § 1997e(a). The PLRA requires “proper exhaustion” which means the

plaintiff must utilize all administrative remedies provided and must comply with the deadlines

and other procedural rules prior to filing a lawsuit relating to the conditions of confinement.

Woodford v. Ngo, 548 U.S. 81, 85, 90–91 (2006)). The PLRA imposes no specific procedure for

the grievance process; rather, it is the prison’s own grievance procedures that set forth what the

prisoner must do to exhaust his or her administrative remedies. Jones v. Bock, 549 U.S. 199, 218

(2007).

          The Defendants bear the burden of showing that Mr. Dawson failed to exhaust his

available remedies. Roberts v. Barreras, 484 F.3d 1236, 1241 (10th Cir. 2007). In support of

their argument, they have proffered the affidavit of Anthony DeCesaro, a CDOC Step 3

Grievance Officer and a copy of the CDOC’s Administrative Regulation 850–04. (# 49-1, # 49-

4). Mr. DeCesaro identifies CDOC’s Administrative Regulation 850–04 as setting forth a

required three-step grievance procedure that applies to CDOC offenders. (# 49-1, # 49-4).

Administrative Regulation 850–04(IV)(D)(9)(b) requires that a grievance “clearly state the basis

for the grievance and the relief requested in the place provided in the form.” Administrative

Regulation 850–04(IV)(E)(3)(c)(2) provides that a Step 3 grievance officer “may deny the


                                                 7
grievance on procedural grounds . . . if the grievance is incomplete, inconsistent with a former

step, incomprehensible, illegible, requests relief that is not available, fails to request relief, or in

any other way fails to comply with this regulation.” (# 49-4).

        The Defendants acknowledge that Mr. Dawson properly filed Step 1, Step 2, and Step 3

grievances, but they contend that his Step 3 grievance omitted a critical piece of information —

“an intelligible request for relief.” (# 49 at 15). Due to this deficiency, they contend that the

grievance did not comply with Administrative Regulation 850–04 and thus Mr. Dawson failed to

complete the grievance process. The Court disagrees.

        Mr. Dawson’s Step 1, Step 2, and Step 3 grievances all contain the following language:

        Failure to follow CDOC Security Protocol: when I arrived at BVCC, I was advised
        that I would be interviewed by BVCC’s intel-officer. I asked to speak with him
        and was told by the CO who gave me a disciple. R. for DOADD for refusing to
        move into the cell with Arthur Moore or housed in GP that the intel-officer was
        busy. While housed at [Limon Correctional Facility] with offender Moore, I gave
        him a knife to settle a racial dispute. He deliberately got caught with the knife,
        blamed it on me, and was sent to CSP. I’m now receiving threats from unknown
        people all over BVCC.

        My requested remedy is that Howard v. Waite, 534 F.3d 1227 and 18 U.S.C. 242
        be read so everyone at BVCC will acknowledge their civil and criminal liability for
        ignoring my safety and move me out of BVCC. I’m getting death threats.

(# 49-5, # 49-6, and # 49-7). This language clearly sets forth the remedy that Mr. Dawson

requests — that he be moved out of BVCC. It also explains why he requests that remedy —

because he was receiving death threats. The Defendants’ characterize this request as “a vague

reference to being moved out of BVCC” (# 49 at 4). To this Court, the request does not appear

vague or unintelligible. There is no ambiguity in Mr. Dawson’s request to be “moved out of

BVCC.” Indeed, the Defendants fail to explain how this request could have been more

specifically articulated. The Court therefore finds that Mr. Dawson properly complied with the

CDOC’s Administrative Regulation 850–04(IV)(D)(9)(b). Accordingly, summary judgment for

                                                    8
failure to exhaust administrative remedies is denied.

       C. Qualified Immunity

       The Defendants contend that they are entitled to qualified immunity because Mr. Dawson

cannot come forward with sufficient evidence to show a clearly established constitutional

violation. Qualified immunity protects individual state actors from civil liability if their conduct

“does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Messerschmidt v. Millender, 565 U.S. 535, 546 (2012). When

qualified immunity is raised, the burden shifts to Mr. Dawson to establish two prongs: (i) that he

has adequately asserted a violation of a constitutional right, and (ii) the contours of that right

were “clearly established” by existing Supreme Court or 10th Circuit precedent (or the weight of

authority from other circuits) at the time of the events herein. T.D. v. Patton, 868 F.3d 1209,

1220 (10th Cir. 2017).

               1. Sufficient constitutional violation

       The Court begins with the first prong. For all practical purposes, the inquiry conducted

under this prong – adequate assertion of a constitutional violation -- is indistinguishable from the

inquiry that the Court would make in determining whether the plaintiff has come forward with

sufficient evidence to establish a prima facie claim in accordance with Rule 56. The plaintiff

must produce sufficient evidence, which if true, would make a prima facie showing of a

cognizable claim. The Court considers the evidence in the light most favorable to the plaintiff

and assesses whether it is sufficient to demonstrate the violation of a constitutional right.

Saucier v. Katz, 533 U.S. 194, 201 (2001).

       It is well established that prison officials have a duty to protect inmates from violence at

the hands of other prisoners, and that a prison official who is deliberately indifferent to a


                                                  9
substantial risk of serious harm to an inmate violates that inmate’s Eighth Amendment rights.

Benefield v. McDowell, 241 F.3d 1267, 1270-71 (10th Cir. 2001). To establish such a claim, Mr.

Dawson must show that: (i) he faced an objectively serious risk of harm, namely, a likelihood

that he would be attacked by fellow inmates; and (ii) that each Defendant was both aware of that

risk and nevertheless was deliberately indifferent to it.4 Wilson v. Falk, 877 F.3d 1204, 1209-10

(10th Cir. 2017).

               (a). Objective element

       The Court begins by considering whether Mr. Dawson has come forward with sufficient

evidence that, objectively, he faced a serious risk of being attacked by fellow inmates. This has

several components. First, did Mr. Dawson communicate a risk to the Defendants? According

to Mr. Dawson, he first reported his concerns to the Defendants upon his arrival at BVCC. The

Defendants’ response indicates that they have no recollection of the communication. This,

ordinarily, would be insufficient to rebut Mr. Dawson’s claim, but to the extent one treats it as a

denial, it creates a genuine dispute as to whether Mr. Dawson told the Defendants about his

safety concerns upon his arrival. To some degree, however, whether the communication

occurred is moot, however, because there is no dispute that Mr. Dawson repeated his concerns in

grievances he filed in February 2018, before he was assaulted. In them, he specifically

identified, by name, the inmate he had a dispute with (Arthur Moore) and the particular

circumstances underlying that dispute (the knife incident in Limon). Thus, there is no dispute




4
        There is, implicitly, a third element: that the inmate was injured as a result of the prison
officials’ deliberate indifference. It is on this element that the Defendants appear to hang much
of their defense: for various reasons, they dispute that Mr. Dawson was ever assaulted at all at
BVCC. Because the Court must accept Mr. Dawson’s version of events as true for purposes of
this Order, the Court will assume that the assaults did indeed occur. Whether the Defendants’
version of events can find traction at trial is a matter upon which this Court need not opine.
                                                 10
that the Defendants knew of Mr. Dawson’s safety concerns before he was attacked.

       A second component is whether the risk was serious at the time it was communicated?

The record, viewed in the light most favorable to Mr. Dawson, shows that he was repeatedly

attacked by his fellow inmates for the very reasons that he predicted. At a minimum, this is

sufficient evidence to create a genuine issue of material fact as to whether Mr. Dawson

articulated an objectively-ascertainable risk to his safety.

       The Defendants argue that there is no evidence of an objectively-ascertainable risk that

Mr. Dawson would be attacked by Mr. Moore or his affiliates because they investigated Mr.

Dawson’s complaints and were unable to verify Mr. Dawson’s concerns. Putting aside the fact

that crediting the Defendants’ position on this point would require the Court to reject Mr.

Dawson’s evidence that he had been attacked twice by Mr. Moore’s affiliates, the Court notes

that the Defendants’ evidence of such an investigation is slight.

       In his affidavit (# 49-2), Mr. Lisac states that unspecified “individuals who responded to

[Mr. Dawson’s] grievances” in February 2018 about being housed with Mr. Moore and his

affiliates “determined that Mr. Dawson’s custody issues could not be verified.” Mr. Lisac goes

on to state that he conducted his own investigation of Mr. Dawson’s concerns in April 2018 –

after the assaults occurred -- but that investigation appears to have consisted simply of

reviewing CDOC’s records about individuals with whom Mr. Dawson was known to have

custody issues and noting that Mr. Moore was not among those listed. The untimeliness and

limited scope of such investigation simply reinforces Mr. Dawson’s position in this matter: that

CDOC’s records were incomplete because they did not reflect his issues with Mr. Moore.

Taking the evidence in the light most favorable to Mr. Dawson, he advised BVCC officials that

he had (undocumented) custody issues if housed with Mr. Moore, and no BVCC official appears


                                                  11
to have actively investigated the matter (by, say, interviewing Mr. Dawson about his concerns,

by speaking with Mr. Moore, by reviewing records of the incident involving Mr. Moore and Mr.

Dawson in Limon).

       Mr. Coleman’s affidavit (# 49-3) also fails to support the Defendants’ contention that Mr.

Dawson cannot establish the objective element. Like Mr. Lisac, Mr. Coleman relies on the fact

that someone else (again unidentified) investigated Mr. Dawson’s concerns in February 2018 and

that “his claims about being threatened could not be validated.” Mr. Coleman’s lack of personal

knowledge about the nature and scope of the February 2018 investigation prevent the Court from

concluding that such an investigation could dispel the objective reasonableness of Mr. Dawson’s

concerns.

       Thus, the Court finds that Mr. Dawson has come forward with sufficient evidence to

create a triable issue of fact as to the objective element of his Eighth Amendment claim against

each Defendant.

               (b). Subjective element as against Mr. Coleman and Mr. Lisac

       According to Mr. Dawson, during his orientation he told Mr. Coleman and Mr. Lisac

about his history with inmate Arthur Moore including the incident with the knife at the Limon

Correctional Facility. (# 1 at 7, # 54 at 11-12). Mr. Dawson also told them that if he was

housed in the same facility as Mr. Moore, his life was in jeopardy. In response, Mr. Dawson

states that Mr. Coleman and Mr. Lisac “assured” him that they would “make sure” he was

interviewed by a BVCC Intelligence Officer and removed from the BVCC general population if

appropriate. (# 1 at 7, # 54 at 11-12). It is undisputed that neither Mr. Lisac nor Mr. Coleman

followed through on the promise to have an Intelligence Officer discuss Mr. Dawson’s concerns.

This is sufficient to demonstrate at least a triable question as to whether Mr. Coleman and Mr.


                                               12
Lisac were deliberately indifferent to Mr. Dawson’s concerns.

       Both Mr. Lisac and Mr. Coleman assert that, had Mr. Dawson informed them of his

concerns – they profess to have no recollection as to whether Mr. Dawson did so or not – they

would have “direct[ed him] to speak with an Intelligence Officer.” In other words, Mr. Lisac

and Mr. Coleman contend that the onus was on Mr. Dawson to find an Intelligence Officer and

relate his concerns. The Court has some doubt that foisting the responsibility to Mr. Dawson to

locate and communicate with an Intelligence officer discharges the obligations of prison officials

under the Eighth Amendment obligations. As an example, in Howard v. Waide, 534 F.3d 1227,

1241 (10th Cir. 2008), the plaintiff inmate informed prison officials about his concerns that he

was assigned to a housing unit with other inmates that had previously threatened him with harm;

in response, some defendants simply announced that “housing classifications are ‘not

grievable.’” Assuming that this was a correct statement, the 10th Circuit nevertheless explained

that “[b]ecause prison officials are required to take reasonable protective action once a risk

comes to their attention, such an explanation does not satisfy the defendants’ Eighth Amendment

duties because the limitations of prison grievance procedures cannot override constitutional

duties.” Id. The same logic applies here.

       It may very well be that it was the duty of an Intelligence Officer, not Mr. Lisac or Mr.

Coleman, to investigate and resolve Mr. Dawson’s concerns. But as in Howard, Mr. Lisac and

Mr. Coleman’s constitutional duties were not discharged simply by telling Mr. Dawson that he

was complaining to the wrong person. Rather, the Eighth Amendment required Mr. Lisac and

Mr. Coleman to take some affirmative action of their own in response – perhaps specifically

arranging an interview with Mr. Dawson and an Intelligence Officer, or by conveying his

concerns to an Intelligence Officer themselves and seeking further instruction, or by conducting


                                                 13
their own investigation into the issue. Because the record reflects that they did nothing more

than instruct Mr. Dawson to raise his concerns to someone else, there is a triable issue of fact as

to whether Mr. Lisac and Mr. Coleman were subjectively indifferent to Mr. Dawson’s concerns.

See e.g. Wilson v. Falk, 877 F.3d 1204, 1211 (10th Cir. 2017) (reversing grant of summary

judgment, finding that inmate’s statement that “they home-boys . . .was going to get him” was

sufficiently specific to support Eighth Amendment claim against prison officials who failed to

protect inmate from attack).

       Thus, Mr. Coleman and Mr. Lisac are not entitled to the protection of qualified immunity

or to summary judgment in their favor. The claim against them must proceed to trial.

                   (c). Subjective element as against Mr. Tresch

       Mr. Dawson also brings this claim against Mr. Tresch, on slightly different facts. He

states that after he was initially escorted to the East Housing Unit, he told Corrections Officer

Tresch about his history with Arthur Moore while Arthur Moore was standing outside the unit

office. (# 1 at 8, # 54 at 12). Mr. Dawson asserts that Officer Tresch denied his request to talk

to an Intelligence Officer, stating that the officer was “busy.” (# 1 at 8, # 54 at 12). In addition,

Officer Tresch attempted to physically place Mr. Dawson in a cell with Mr. Moore. (# 1 at 8,

# 54 at 12). When Mr. Dawson refused to enter the cell with Mr. Moore, Officer Tresch issued

him a disciplinary report for refusing a direct order, and Mr. Dawson was taken to BVCC’s

segregation unit where he was housed for the next 11 days. (# 1 at 8, # 54 at 12). Then, on

February 9, 2018, Mr. Dawson was “physically forced out of the … segregation unit and placed

in the facility’s Lower North Unit.” (# 1 at 8, # 54 at 12). The first attack occurred on March 2,

2018 and the second occurred on March 25, 2018, causing Mr. Dawson to suffer injuries to his

head and jaw. (# 1 at 8-9, # 54 at 12-13).


                                                 14
       Mr. Tresch seeks summary judgment on the subjective prong of Mr. Dawson’s Eighth

Amendment failure to protect claim. Applying the same analysis to Mr. Tresch as the Court

applied to both Mr. Coleman and Mr. Lisac, the Court finds Mr. Dawson has shown that he faced

an objectively serious risk of harm of being attacked by Arthur Moore and that he communicated

that risk to Mr. Tresch. Once again, Mr. Tresch was obligated to do more in response than just

refer Mr. Dawson to speak to an Intelligence Officer at some later point in time. Indeed, the

record suggests that Mr. Tresch effectively prevented Mr. Dawson from presenting his concerns

to an Intelligence Officer because Mr. Tresch immediately attempted to force Mr. Dawson into a

cell with Arthur Moore despite Mr. Dawson’s complaints.

       Such evidence, if true, demonstrates subjective deliberate indifference on the part of Mr.

Tresch. He knew about the risk of harm to Mr. Dawson, and he did nothing to abate that risk.

Indeed, the allegations suggest that his actions might have exacerbated the situation by

attempting to place both Mr. Dawson and Mr. Moore in a cell together. In sum, viewing his

conduct in the totality, the Court concludes that, as to Mr. Tresch, the objective and subjective

components are satisfied. Thus, Mr. Tresch is not entitled to the protection of qualified

immunity on Mr. Dawson’s clearly established Eighth Amendment claim for failure to protect,

and his motion for summary judgment is denied.

               2. Clearly Established

       The second prong of the qualified immunity analysis focuses upon whether the right was

“clearly established” at the time it was violated. The “clearly established” analysis examines

whether there was existing precedent, at the time of the challenged events, that recognized a

constitutional violation in similar circumstances. Courts are required to conduct the “clearly

established” analysis at a “high degree of specificity,” rather than in generalities. District of


                                                 15
Columbia v. Wesby, 138 S.Ct. 577, 590 (2018). However, the specificity requirement is not so

exacting that “the very action in question [must have] previously been held unlawful.” Ziglar v.

Abassi, 137 S.Ct. 1843, 1866, 198 L.Ed.2d 290 (2017).

       The Court finds that cases such as Howard clearly establish that the Defendants’ conduct

in this case could constitute an Eighth Amendment violation. There, an inmate complained to

prison officials that he was at risk of assault from specific inmates in his housing unit. The

prison officials in Howard deflected those concerns with various justifications, rather than

investigating them and acting upon them. The 10th Circuit found that such conduct could

constitute a violation of the inmate’s Eighth Amendment rights, and further, that the contours of

that right were “clearly established.” In light of Howard, this Court concludes that the

unconstitutionality of the conduct Mr. Dawson alleges here was “clearly established” by 2018,

such that the Defendants are not entitled to qualified immunity.

       D. Motion to Restrict Access

       The Defendants move to restrict public access to several exhibits filed in support of the

summary judgment briefing pursuant to D.C. Colo. L. Civ. R. 7.2. “Courts have long recognized

a common-law right of access to judicial records.” United States v. Bacon, 950 F.3d 1286, 1292

(10th Cir. 2020) (citing Colony Ins. Co. v. Burke, 698 F.3d 1222, 1241 (10th Cir. 2012)).

“Although this common law right is not absolute, there is a strong presumption in favor of public

access.” Id. (internal quotation marks and citations omitted). However, this strong presumption

of openness can “be overcome where countervailing interests heavily outweigh the public

interests in access” to the judicial record. Id. Thus, in exercising their discretion to restrict

access to judicial records, courts must “weigh the interests of the public, which are

presumptively paramount, against those advanced by the parties.” Id.


                                                  16
       Additionally, Local Rule 7.2 requires a party seeking to restrict access to make several

specific showings, including: (i) demonstrating why the private interest outweighs the public

one, (ii) identifying a “clearly defined and serious injury that would result if access is not

restricted,” and (iii) showing why alternatives to restriction, such as redaction or summarization,

would not be effective in avoiding the need for outright restriction. D.C. Colo. L. Civ. R.

7.2(c)(2)-(4). With these principles in mind, the Court turns to Defendants’ motion.

       The Defendants move (# 53) to restrict public access to two exhibits attached to their

motion for summary judgment. The exhibits consists of documents that detail various custody

issues involving Mr. Dawson and other CDOC inmates. Specifically, the documents (# 51 and #

52) include the full names of inmates, where they are housed, and the nature of the custody

issues related to Mr. Dawson. The descriptions of the particular custody issues are fact specific

and include inmates who have: (i) testified against Mr. Dawson in criminal proceedings; (ii) had

prior physical incidents with Mr. Dawson while in custody; (iii) been involved in criminal

activity with or against Mr. Dawson prior to incarceration; and (iv) made threats toward Mr.

Dawson or have been threatened by Mr. Dawson. The motion states that this type of detailed,

sensitive, and personal information pertains to both prison safety and security matters, the

disclosure of which could pose a serious risk of physical harm to various individuals within the

CDOC. The Court agrees. This material implicates a substantial privacy interest to the named

inmates that outweighs the public interest. Finally, the motion acknowledges that there are no

less-restrictive alternatives available such as editing or redacting the documents. Again, the

Court agrees – the sensitive material in the exhibits is also the material that makes the exhibits

relevant, making redaction or other alternatives to restriction impossible. Accordingly, the Court




                                                  17
grants the motion, in part, insofar as it seeks to restrict to level 2 access the exhibits filed at

Docket # 51 and Docket # 52.

        The Defendants also move to restrict access to Mr. Dawson’s medical records filed in

support of their motion for summary judgment at Docket # 50. This exhibit contains general

medical records from Mr. Dawson’s time in the CDOC relevant to this case, including records

that directly relate to injuries he contends he suffered as a result of the inmate assaults at issue

here. Thus, the Court finds that these records are not appropriate for restriction. Mr. Dawson

put his medical condition at issue as part of his claims and even testified to his various medical

conditions during his deposition. Further, the records contain information that is central to the

issues implicated in this case. His privacy interests in concealing information about his own

health condition does not overcome the strong public interest in understanding the pertinent facts

of this case. Accordingly, the Court denies the Defendants’ request to restrict access to Docket #

50.

        The Defendants’ motion is granted in part and denied in part in that the Clerk of the

Court shall lift all access restrictions on Docket # 50 while the Court deems it appropriate to

maintain level 2 restricted access to Docket # 51 and # 52.

                                           CONCLUSION

        For the foregoing reasons, Defendants’ Motion for Summary Judgment (# 49) is

DENIED on the terms set forth above. Claim One alleging an Eighth Amendment deprivation

against Mr. Coleman, Mr. Lisac, and Mr. Tresch will proceed to trial. The parties shall promptly

begin preparation of a Proposed Pretrial Order and shall jointly contact chambers to schedule a

Pretrial Conference.




                                                   18
       The Defendants’ motion to restrict access (# 53) is GRANTED IN PART AND

DENIED IN PART as set forth herein. The Clerk of the Court shall lift all access restrictions

on Docket # 50; the provisional restrictions in place on all other filings shall remain in place.

       Mr. Dawson’s Motion for Leave to File a Surreply (# 57) is DENIED AS MOOT.


       Dated this 30th day of March, 2020.


                                                      BY THE COURT:




                                                      Marcia S. Krieger
                                                      Senior United States District Judge




                                                 19
